1

2

3                                    UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                      ***

6
      MARY VAZQUEZ, individually; and as
7     parent and legal guardian of ASHLEY                 2:18-cv-00400-APG-VCF
      OCHOA, a minor,
8                                                         ORDER
                           Plaintiffs,
9
      vs.
10
      DAVID SEFCIK, individually; CONNOR
11
      SEFCIK, individually; and DOES 1 through
      20, inclusive,
12
                            Defendants.
13

14
            The Joint Pretrial Order was due July 18, 2019. (ECF No. 20). To date, no Joint Pretrial Order
15
     has been filed.
16
            Accordingly,
17
            IT IS HEREBY ORDERED that a status hearing is scheduled for 10:00 AM, July 29, 2019, in
18
     Courtroom 3D. The status hearing will be vacated upon the filing of the Joint Pretrial Order.
19
            DATED this 23rd day of July, 2019.
20                                                               _________________________
                                                                 CAM FERENBACH
21                                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25
